Petitioner's petition for a writ prohibiting Judge Andrea Teves Smith from presiding further in circuit court case number 2014-CA-04475 is granted as the petitioner's motion to disqualify the judge filed in the circuit court is deemed legally sufficient. Accordingly, the chief judge shall immediately appoint a successor judge pursuant to Florida Rule of Judicial Administration 2.215(b)(4).
The stay imposed by this court's October 29, 2018, order is lifted
CASANUEVA, KELLY, and SLEET, JJ., Concur.